Opinion by
Lawrence, J.
At the trial, it was stipulated that the merchandise consists of bars containing more than 50 percent of tungsten carbide, that the bars do not contain any of the elements or materials mentioned in paragraph 305 (19 U. S. C. § 1001, par. 305) in excess of the minimum percentages enumerated therein, and that the present practice of the examiner is to advisorily classify such merchandise at 25 percent under said modified paragraph 316 (b), as claimed. Upon the uncontroverted facts, the claim of the plaintiffs was sustained.